            Case 1:11-cr-00651-PAC Document 45 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------X
UNITED STATES OF AMERICA,                                      WAIVER OF RIGHT TO BE
                                                         PRESENT AT CRIMINAL PROCEEDING
v.
                                                                 11 CR. 651 (PAC)
JOSE MIGUEL RIVERA,

                    Defendant.
----------------------------------------------X


__X__ Supervised Release Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my
         remand to custody are discussed. I have discussed these rights with my attorney and
         wish to give up these rights for the period of time in which access to the courthouse has
         been restricted on account of the COVID-19 pandemic. I request that my attorney and I
         be permitted to participate by telephone, or if it is reasonably available by
         videoconferencing, in any conference with the court at which such conditions or my
         remand are discussed.

Dated: 2/3/21               s/Louis V. Fasulo signed on behalf of Jose Miguel Rivera
                            Signature of Defendant

                            Jose Miguel Rivera
                            Print Name

I hereby affirm that I am aware of my obligation to discuss with my client the specifications of
violation of supervised release, my client’s rights to attend and participate in the criminal
proceedings encompassed by this waiver, and this waiver form. I affirm that my client
knowingly and voluntarily consents to the proceedings being held without my client being
physically present in court.

Dated: 2/3/21               _________________________
                            Signature of Defense Counsel

                            Louis V. Fasulo
                            Print Name
         Case 1:11-cr-00651-PAC Document 45 Filed 02/05/21 Page 2 of 2




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it
the defendant authorized me to sign it on his behalf. The interpreter’s name is: Icelsa P.
Gonzalez, and she is a fluent Spanish speaking paralegal employed by my firm.



Date:2/3/21. ________________________
             Signature of Defense Counsel




Accepted:      ______________________
               Signature of Judge
               Date: 2/5/2021
